AFFIRM; and Opinion Filed September 26, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00195-CR
                                      No. 05-18-00196-CR
                                CODY WARDEN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 11
                                   Dallas County, Texas
                   Trial Court Cause Nos. MA-1704576-N, MA-1761228-N

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Schenck
                                   Opinion by Justice Fillmore
       Appellant Cody Warden waived a jury trial and pleaded guilty to assault causing bodily

injury and violation of a protective order. Pursuant to plea agreements, the trial court sentenced

appellant to 365 days in the county jail, probated for twenty months in each case. The trial court

also assessed a $200 fine in the violation of protective order case. The State later moved to revoke

appellant’s community supervision alleging appellant violated several conditions of his

community supervision. Appellant pleaded true to the allegations in a hearing on the motions.

The trial court granted the State’s motions, revoked appellant’s community supervision, and

assessed punishment at 365 days in the county jail in each case.

       On appeal, appellant’s attorney filed briefs in which he concludes the appeals are wholly

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S.
738 (1967). The briefs present a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the briefs to appellant. We advised appellant of his right to file a pro se

response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief filed by

counsel).

       We have reviewed the record and counsel’s briefs. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

the appeals.

       We affirm the trial court’s judgments.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47

180195F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CODY WARDEN, Appellant                             On Appeal from the County Criminal Court
                                                    No. 11, Dallas County, Texas
 No. 05-18-00195-CR         V.                      Trial Court Cause No. MA-1704576-N.
                                                    Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

     Based on the Court’s opinion of this date, the judgment of the trial court revoking
community supervision is AFFIRMED.


Judgment entered this 26th day of September, 2018.




                                              –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 CODY WARDEN, Appellant                             On Appeal from the County Criminal Court
                                                    No. 11, Dallas County, Texas
 No. 05-18-00196-CR         V.                      Trial Court Cause No. MA-1761228-N.
                                                    Opinion delivered by Justice Fillmore.
 THE STATE OF TEXAS, Appellee                       Justices Lang and Schenck participating.

     Based on the Court’s opinion of this date, the judgment of the trial court revoking
community supervision is AFFIRMED.


Judgment entered this 26th day of September, 2018.




                                              –4–